DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-10, 12-18, and 20 are objected to because of the following informalities:
Claim 6 recites “a plurality of the second control electrodes” (line 2) and “of the second control electrodes” (line 5) which should be replaced with “a plurality of second control electrodes” and “of the plurality of second control electrodes”, respectively.
Claim 7 recites “of the second control electrodes” (lines 3-4) which should be replaced with  “of the plurality of second control electrodes”.
Claim 8 recites “a plurality of the second control electrodes” (line 9), “one of the second control electrodes” (lines 10-11), and “another second electrode of the second control electrodes” (lines 12-13) which should be replaced with “a plurality of second control electrodes” and “one of the plurality of second control electrodes”, and “another second electrode of the plurality of second control electrodes”, respectively.
Claim 12 recites “the second control electrode” (lines 13-14) and “the second control electrodes” (line 16) which should be replaced with “the plurality of second control electrodes” and “the plurality of second control electrodes”, respectively.
Claim 12 recites “the first and the second trenches” (lines 18-19, from the bottom of page 24) which should be replaced with “the first trench and the plurality of second trenches”.
Claim 12 recites “one of the second control electrodes” (lines 5-6, from the bottom of page 24) which should be replaced with “one of the plurality of second control electrodes”.
Claim 12 recites “another second electrode of the second control electrodes” (lines 5-6, page 25) which should be replaced with “another second electrode of the plurality of second control electrodes”.
Claim 15 recites “the other second control electrode” (lines 3-4) which should be replaced with “said another second control electrode of the plurality of second control electrodes”.
plurality of first control electrodes”.
Claim 17 recites “of the second control electrodes” (lines 5-6) which should be replaced with  “of the plurality of second control electrodes”.
Claim 18 recites “the one of second control electrodes” (line 2) which should be replaced with  “the one of the plurality of second control electrodes”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0083129 to Kitagawa.
With respect to Claim 1, Kitagawa discloses a semiconductor device (Kitagawa, Figs. 41-43, ¶0002, ¶0004-¶0006, ¶0217-¶0230, ¶0337-¶0357), comprising:
       a first electrode (91a) (Kitagawa, Figs. 41-43, ¶0340, ¶0220);
       a second electrode (90a) (Kitagawa, Figs. 41-43, ¶0341, ¶0223) facing the first electrode (91a);
       a semiconductor part (3) (Kitagawa, Figs. 41-43, ¶0339, ¶0223) provided between the first electrode (91a) and the second electrode (90a);
        a first control electrode (10a) (Kitagawa, Figs. 41-43, ¶0222, ¶0340) disposed between the first electrode (91a) and the semiconductor part (3) inside a first trench (Tr1) provided in the semiconductor part (3), the first control electrode (10a) being electrically insulated from the semiconductor part (3) by a first insulating film (15a/19a) and electrically insulated from the first electrode (91a) by a second insulating film (e.g., gate insulating layer 15a on the top of the gate 10a); and

        the semiconductor part (3) (Kitagawa, Figs. 41-43, ¶0339, ¶0343, ¶0220, ¶0223) including a first semiconductor layer (e.g., n-type semiconductor layer 3) of a first conductivity type (e.g., n-type), a second semiconductor layer (5a) of a second conductivity type (e.g., p-type), a third semiconductor layer (e.g., n++ type region 6a) of the first conductivity type, a fourth semiconductor layer (5c) of the second conductivity type, a fifth semiconductor layer (e.g., n++ type region 6c) of the first conductivity type, and a sixth semiconductor layer (58) of the first conductivity type,
        the first semiconductor layer (3) (Kitagawa, Figs. 41-43, ¶0339, ¶0222, ¶0227) extending between the first electrode (91a) and the second electrode (90a), the first trench (Tr1) and the second trench (Tr4) extending in the first semiconductor layer (3),
        the second semiconductor layer (5a) (Kitagawa, Figs. 41-43, ¶0220, ¶0222) being provided between the first semiconductor layer (3) and the first electrode (91a), the second semiconductor layer (5a) facing the first control electrode (10a) via the first insulating film (15a) and being electrically connected (e.g., through the contact 7a) to the first electrode (91a),
        the third semiconductor layer (6a) (Kitagawa, Figs. 41-43, ¶0220, ¶0222) being selectively provided between the second semiconductor layer (5a) and the first electrode (91a), 21 the third semiconductor layer (6a) contacting the first insulating film (15a) and being electrically connected to the first electrode (91a),
        the fourth semiconductor layer (5c) (Kitagawa, Figs. 41-43, ¶0223, ¶0227) being provided between the first semiconductor layer (3) and the second electrode (90a), the fourth semiconductor layer (5c) facing the second control electrode (12a) via the third 
        the fifth semiconductor layer (6c) (Kitagawa, Figs. 41-43, ¶0223, ¶0227) being selectively provided between the fourth semiconductor layer (5c) and the second electrode (90a), the fifth semiconductor layer (6c) contacting the third insulating film (17a) and being electrically connected to the second electrode (90a),
       the sixth semiconductor layer (e.g., 58 in Figs. 41 and 43 or 57 in Fig. 42) (Kitagawa, Figs. 41-43, ¶0341, ¶0343, ¶0347) being selectively provided between the first semiconductor layer (3) and the second electrode (90a), the second electrode (90a) being connected to the first semiconductor layer (3) via a first-conductivity-type region (e.g., n++ type region in Figs. 41 and 43 or n+ type region in Fig. 42) including the sixth semiconductor layer (58).
Regarding Claim 2, Kitagawa discloses the device according to claim 1. Further, Kitagawa discloses the device, wherein the semiconductor part (3) further includes a seventh semiconductor layer (e.g., n-type barrier layer 4c) (Kitagawa, Figs. 41-43, ¶0339, ¶0223) of the first conductivity type (e.g., n-type), the seventh semiconductor layer (e.g., 4c) being provided between the first semiconductor layer (3) and the fourth semiconductor layer (5c), and the seventh semiconductor layer (4c) includes a first-conductivity-type impurity (e.g., n-type) with a higher concentration than a concentration of a first-conductivity-type impurity (e.g., n- -type) in the first semiconductor layer (3).
Regarding Claim 3, Kitagawa discloses the device according to claim 2. Further, Kitagawa discloses the device, wherein the semiconductor part (3) further includes another seventh semiconductor layer (e.g., 56) (Kitagawa, Figs. 41-43, ¶0339, ¶0223) provided between the first semiconductor layer (3) and the sixth semiconductor layer (58), and the first-conductivity-type region includes the sixth semiconductor layer (4c) and said another seventh semiconductor layer (56).
Regarding Claim 4, Kitagawa discloses the device according to claim 2. Further, Kitagawa discloses the device, wherein the sixth semiconductor layer (58) (Kitagawa, Figs. 41-43, ¶0341, ¶0223) is electrically connected to the second electrode (90a), the sixth semiconductor layer (58) including a first-
Regarding Claim 5, Kitagawa discloses the device according to claim 2. Further, Kitagawa discloses the device, wherein the fifth semiconductor layer (6c) (Kitagawa, Figs. 41-43, ¶0223) includes a first-conductivity-type impurity (e.g., n++ type) with a higher concentration than a concentration of the first-conductivity-type impurity in the seventh semiconductor layer (e.g., n-type layer 4c).
Regarding Claim 6, Kitagawa discloses the device according to claim 1. Further, Kitagawa discloses the device, wherein a plurality of the second control electrodes (12a and 12b, and 60) (Kitagawa, Fig. 43, ¶0341, ¶0350-¶0353, ¶0224) is provided, and the sixth semiconductor layer (58) is provided between two adjacent second control electrodes (12b and 60) of the second control electrodes, the sixth semiconductor layer (58) facing the two adjacent control electrodes via the third insulating film (17b and 61).
Regarding Claim 7, Kitagawa discloses the device according to claim 6. Further, Kitagawa discloses the device, wherein the fourth semiconductor layer (5c) (Kitagawa, Fig. 43, ¶0223, ¶0227) is provided between another two adjacent second control electrodes (12a and 12b) of the second control electrodes, and said another two adjacent second control electrodes (12a and 12b) have a spacing different from a spacing of the two adjacent second control electrodes (12b and 60).
Regarding Claim 8, Kitagawa discloses the device according to claim 1. Further, Kitagawa discloses the device, wherein the semiconductor part (3) further includes an eighth semiconductor layer (58) (Kitagawa, Fig. 42, ¶0345-¶0347) of the first conductivity type (e.g., n++ type), the eighth semiconductor layer (58) being provided between the sixth semiconductor layer (57) and the second electrode 12a) and including a first-conductivity-type impurity with a higher concentration than a concentration of a first-conductivity-type impurity (e.g., n+ type) in the sixth23 semiconductor layer (57), a plurality of the second control electrodes (12a and 12b) (Kitagawa, Fig. 42, ¶0224) is provided, the fourth semiconductor layer (5c) facing one (12a) of the second control electrodes via the third insulating film (17a), the sixth semiconductor layer (57) faces another second control electrode (12b) of the second control electrodes via another third insulating film (17b), and the eighth semiconductor layer (58) 
Regarding Claim 19, Kitagawa discloses the device according to claim 1. Further, Kitagawa discloses the device, wherein the third semiconductor layer (6a) (Kitagawa, Figs. 41-43, ¶0220, ¶0222) includes a first-conductivity-type impurity (e.g., n++ type) with a higher concentration than a concentration of the first-conductivity-type impurity of the first semiconductor layer (e.g., n- type layer 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083129 to Kitagawa.
Regarding Claim 9, Kitagawa discloses the device according to claim 8. Further, Kitagawa does not specifically disclose that (in the embodiment of Fig. 42) the sixth semiconductor layer is provided between the fourth semiconductor layer and said another second control electrode. However, Kitagawa teaches forming a termination region (TR) (Kitagawa, Figs. 43, 46, ¶0350-¶0357, ¶0350) including a plurality of conduction parts (60) in the trenches adjacent to the plurality of the second control electrodes (12a and 12b) (Kitagawa, Fig. 46, ¶0367-¶0368) to suppress the concentration of the electric field on the upper surface and the lower surface of the termination region (TR) at the time of applying the breakdown voltage.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Kitagawa by forming a plurality of conduction parts adjacent to the plurality of second control electrodes as taught by Kitagawa, wherein the plurality of conduction parts is formed as another second control electrodes such that the sixth semiconductor layer is between one of the second control electrodes and another second control electrode to have the device, wherein the sixth semiconductor layer is provided between the fourth semiconductor layer and said another second control .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083129 to Kitagawa as applied to claim 9, and further in view of Shinohe et al. (US Patent No. 5,464,994, hereinafter Shinohe).
Regarding Claim 10, Kitagawa discloses the device according to claim 9. Further, Kitagawa does not specifically disclose that an entirety of the sixth semiconductor layer is inverted to the second conductivity type by a voltage applied to said another second control electrode. However, Kitagawa teaches that by applying appropriate voltage to the control electrodes (e.g., the second control electrode 12 or the first control electrode 11) (Kitagawa, ¶0237, ¶0239, ¶0111-¶0114), an inversion layer is formed in the p-type base region (5c), or an inversion layer of holes is formed in the n-type layer (e.g., 4b) near the gate insulating layers to promote the injection of carriers into the n- type semiconductor region (3), and to improve conduction capabilities between the emitter electrode and the collector electrode. Further, Shinohe teaches that an injection of holes and electrons from the anode and a cathode into the first semiconductor layer (e.g., 1) (Shinohe, Figs. 8A-8C, Col. 17, lines 18-63) is increased efficiently by applying appropriate voltages to the insulated gate electrodes (5 and 36) formed in the trenches on opposite sides of the substrate including  the first semiconductor layer (e.g., 1) such that n-type channel layer (43) interposed between the gate electrode (36) becomes p+ -type inversion layer (43a) (Shinohe, Figs. 8A-8C, Col. 17, lines 53-63), and as the result holes/electrons efficiently injected into the first semiconductor layer (e.g., 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Kitagawa by forming the sixth semiconductor layer between one of the second control electrodes and another second control electrode of Kitagawa, and applying appropriate voltages to the insulated control gate electrodes as taught by Shinohe to have the device, wherein an entirety of the sixth semiconductor layer is inverted to the second conductivity type by a voltage applied to said another second control electrode in order to promote the injection of carriers to improve conduction capabilities between the emitter electrode and the collector electrode (or anode and .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083129 to Kitagawa in view of Blanchard (US 2015/0214299).
Regarding Claim 11, Kitagawa discloses the device according to claim 1. Further, Kitagawa discloses the device, wherein the fourth semiconductor layer (5c) (Kitagawa, Figs. 41-43, ¶0220, ¶0222) includes a second-conductivity-type impurity and the second semiconductor layer (5a) (Kitagawa, Figs. 41-43, ¶0223, ¶0227) includes a second-conductivity-type impurity, but does not specifically disclose that the fourth semiconductor layer includes a second-conductivity-type impurity with substantially a same concentration as a concentration of a second-conductivity-type impurity in the second semiconductor layer. However, Blanchard teaches forming fully bidirectional and vertically symmetric semiconductor devices (Kitagawa, Figs. 1 and 11, ¶0009-¶0011, ¶0033-¶0035, ¶0048, ¶0052), wherein the same type conductivity regions (e.g., 108) having the same doping concentrations are formed on one side of the device as emitter regions and on the opposite side of the device as collector regions.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Kitagawa by forming fully bidirectional and vertically symmetric semiconductor device as taught by Blanchard to have the device, wherein the fourth semiconductor layer includes a second-conductivity-type impurity with substantially a same concentration as a concentration of a second-conductivity-type impurity in the second semiconductor layer in order to provide improved two-sided power semiconductor device including vertically symmetric structure and using bipolar conduction, and capable of handling a high voltage (Blanchard, ¶0009-¶0011, ¶0025, ¶0033-¶0035, ¶0052).
Claims 12-13, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083129 to Kitagawa in view of Shinohe (US Patent No. 5,464,994).
With respect to Claim 12, Kitagawa discloses a semiconductor device (Kitagawa, Figs. 41-43, ¶0002, ¶0004-¶0006, ¶0217-¶0230, ¶0337-¶0357), comprising:
       a first electrode (90a/90b) (Kitagawa, Figs. 41-43, ¶0341, ¶0223);

       a semiconductor part (3) (Kitagawa, Figs. 41-43, ¶0339, ¶0223) provided between the first electrode (90a) and the second electrode (91a);
        a first control electrode (12a) (Kitagawa, Figs. 41-43, ¶0227, ¶0341) disposed between the first electrode (90a) and the semiconductor part (3) inside a first trench (Tr4) provided in the semiconductor part (3), the first control electrode (12a) being electrically insulated from the semiconductor part (3) by a first insulating film (17a) and electrically insulated from the first electrode (90a) by a second insulating film (e.g., gate insulating layer 17a on the top of the gate 12a); and
        a plurality of second control electrodes (10a/10b and 11a/11b) (Kitagawa, Figs. 41-43, ¶0222, ¶0340) disposed between the second electrode (91a/91b) and the semiconductor part (3) inside a plurality of second trenches (Tr1/Tr2) provided in the semiconductor part (3), the second control electrodes (e.g., 10a/10b) each being electrically insulated from the semiconductor part by a third insulating film (15a/15b) and electrically insulated from the second electrode (91a/91b) by a fourth insulating film (e.g., gate insulating layer 15a/15b on the top of the gate 10a/10b),
        the semiconductor part (3) (Kitagawa, Figs. 41-43, ¶0339, ¶0343, ¶0220, ¶0223) including a first semiconductor layer (e.g., n-type semiconductor layer 3) of a first conductivity type (e.g., n-type), a second semiconductor layer (5c) of a second conductivity type (e.g., p-type), a third semiconductor layer (e.g., n++ type region 6c) of the first conductivity type, a fourth semiconductor layer (5a) of the second conductivity type, a fifth semiconductor layer (e.g., n++ type region 6a) of the first conductivity type, and a ninth semiconductor layer (e.g., p-type layer 50) of the second conductivity type,
        the first semiconductor layer (3) (Kitagawa, Figs. 41-43, ¶0339, ¶0222, ¶0227) extending between the first electrode (90a/90b) and the second electrode (91a/91b), the first (Tr4) and the second trenches (Tr1/Tr2) extending in the first semiconductor (3),

        the third semiconductor layer (6c) (Kitagawa, Figs. 41-43, ¶0223, ¶0227) being selectively provided between the second semiconductor layer (5c) and the first electrode (90a), 21 the third semiconductor layer (6c) contacting the first insulating film (17a) and being electrically connected to the first electrode (90a),
        the fourth semiconductor layer (5a) (Kitagawa, Figs. 41-43, ¶0220, ¶0222) being provided between the first semiconductor layer (3) and the second electrode (91a), the fourth semiconductor layer (5a) facing one of the second control electrodes (12a/12b) via the third insulating film (15a/15b) and being electrically connected (e.g., through the contact 7a) to the second electrode (91a),
        the fifth semiconductor layer (6a) (Kitagawa, Figs. 41-43, ¶0220, ¶0222) being selectively provided between the fourth semiconductor layer (5a) and the second electrode (91a), the fifth semiconductor layer (6a) contacting the third insulating film (15a/15b) and being electrically connected to the second electrode (91a),
       the ninth semiconductor layer (e.g., 50) (Kitagawa, Figs. 41-43, ¶0340, ¶0342, ¶0346) being provided between the first semiconductor layer (3) and the second electrode (91a), the ninth semiconductor layer (50) facing another second control electrode (e.g., 10b) of the second control electrodes (10a/10b) via another third insulating film (15b) and including a second-conductivity-type impurity (e.g., p-type).
Further, Kitagawa does not specifically disclose that the ninth semiconductor layer including a second-conductivity-type impurity with a lower concentration than a concentration of a second-conductivity-type impurity in the fourth semiconductor layer.
However, Shinohe teaches a semiconductor device (Shinohe, Fig. 185, Col. 3 lines 26-59; Col. 55, lines 3-67) comprising the first and second insulating gate electrodes (307 and 329) (Shinohe, Fig. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Kitagawa by forming semiconductor device including a low impurity p-type resurf layer as taught by Shinohe, wherein a low impurity p-type resurf layer is formed as the ninth semiconductor layer to have the device, wherein the ninth semiconductor layer including a second-conductivity-type impurity with a lower concentration than a concentration of a second-conductivity-type impurity in the fourth semiconductor layer in order to provide improved semiconductor device having bipolar conduction and improved turn-on/off characteristics while capable of mitigating the current concentration (Shinohe, Col. 3 lines 26-59; Col. 55, lines 46-55).
Regarding Claim 13, Kitagawa in view of Shinohe discloses the device according to claim 12. Further, Kitagawa discloses the device, wherein the semiconductor part (3) (Kitagawa, Figs. 41-43, ¶0339, ¶0343, ¶0220, ¶0223) further includes another fifth semiconductor layer (e.g., another n++ type layer 6a) (Kitagawa, Figs. 41-43, ¶0220, ¶0222) provided between the ninth semiconductor layer (50) and the second electrode (e.g., 10a), and said another fifth semiconductor layer contacts said another third insulating film (17a) and is electrically connected to the second electrode (91a).
Regarding Claims 15 and 16, Kitagawa in view of Shinohe discloses the device according to claim 12. Further, Kitagawa does not specifically disclose that the ninth semiconductor layer is provided between the fourth semiconductor layer and the other second control electrode (as claimed in claim 15); wherein the ninth semiconductor layer is provided between said another second control electrode and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Kitagawa/Shinohe by forming a plurality of conduction parts adjacent to the plurality of second control electrodes as taught by Kitagawa, wherein the plurality of conduction parts is formed as the other second control electrode such that the ninth semiconductor layer is between one of the second control electrodes and other second control electrode to have the device, wherein the ninth semiconductor layer is provided between the fourth semiconductor layer and the other second control electrode (as claimed in claim 15); wherein the ninth semiconductor layer is provided between said another second control electrode and other second control electrode adjacent to said another second control electrode, and the ninth semiconductor layer faces the other second control electrode via other third insulating film (as claimed in claim 16) in order to suppress the concentration of the electric field on the upper surface and the lower surface of the termination region, and thus to improve the breakdown voltage of the semiconductor device (Kitagawa, ¶0367-¶0368, ¶0353).
Regarding Claim 18, Kitagawa in view of Shinohe discloses the device according to claim 12. Further, Kitagawa does not specifically disclose that the one of second control electrodes has a threshold voltage greater than a threshold voltage of said another second control electrode. However, Shinohe teaches applying different threshold voltages (Shinohe, Fig. 145, Col. 48, lines 2-26) to the gate electrodes to improve turn-on efficiency of the semiconductor device; specifically, the turn-off channels having the threshold voltage VthB and the turn-off channels having the threshold voltage VthA are turned on at different time instances, and, as a result, the gate current does not fast increase, and current concentration is mitigated, unlike in the case where all turn-off channels are turned on at the same time.

Regarding Claim 20, Kitagawa in view of Shinohe discloses the device according to claim 18. Further, Kitagawa discloses the device, wherein the semiconductor part further includes a tenth semiconductor layer (e.g., 4c) of the first conductivity type (e.g., n-type), the tenth semiconductor layer (4c) being provided between the first semiconductor layer (3) and the second semiconductor layer (5c) (Kitagawa, Figs. 41-43, ¶0223, ¶0227) and including a first-conductivity-type impurity with a higher concentration than a concentration of a first-conductivity-type27 impurity (e.g., n- -type) in the first semiconductor layer (3), and the tenth semiconductor layer (5c) includes the first-conductivity-type impurity with a lower concentration than a concentration of a first-conductivity-type impurity (e.g., n++ type) in the third semiconductor layer (6c) (Kitagawa, Figs. 41-43, ¶0223, ¶0227).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083129 to Kitagawa in view of Shinohe (US Patent No. 5,464,994) as applied to claim 13, and further in view of Zhang et al. (US 2016/0322483, hereinafter Zhang) and Gejo (US 2015/0091055, hereinafter Gejo).
Regarding Claim 14, Kitagawa in view of Shinohe discloses the device according to claim 13. Further, Kitagawa discloses the device, wherein the semiconductor part (3) further includes a seventh semiconductor layer (e.g., n-type barrier layer 4a) (Kitagawa, Figs. 41-43, ¶0340, ¶0222) of the first conductivity type (e.g., n-type), the seventh semiconductor layer (e.g., 4a) being provided between the first semiconductor layer (3) and the fourth semiconductor layer (5a), the seventh semiconductor layer (4a) includes a first-conductivity-type impurity (e.g., n-type) with a higher concentration than a concentration of a first-conductivity-type impurity (e.g., n- -type) in the first semiconductor layer (3), and the fifth semiconductor layer (6a) includes a first-conductivity-type impurity with a higher concentration (e.g., n++ type) than a concentration of the first-conductivity-type impurity of the seventh semiconductor  the seventh semiconductor layer being provided between the first semiconductor layer and the ninth semiconductor layer.
However, Zhang teaches forming bidirectional IGBT having forward and reverse features (Zhang, Figs. 2-4, ¶0006-¶0016, ¶0027-¶0031) and thinner thickness of the drift layer (31) and better distribution of the carrier concentration and distribution of the electric field, wherein highly doped buried n-type semiconductor layers (18 and 28) (Zhang, Figs. 2-4, ¶0029-¶0031) operating as carrier storage and field stop are disposed between the substrate drift layer and each of the trenched-gate MOS structures formed on opposite sides of the substrate drift layer (31). Further, Gejo teaches IGBT device (Gejo, Fig. 8, ¶0002-¶0003, ¶0103-¶0107) comprising the first semiconductor layer (1) and n-type barrier layer (13) including a first portion between the first semiconductor layer (1) and the p-type semiconductor (24) including n++ type emitter region (3), and a second portion between the first semiconductor layer (1) and a region (e.g., p-type semiconductor 23) formed so as to suppress the concentration of the electric current (Gejo, Fig. 8, ¶0107), thus a switching speed of the device is increased and breakdown resistance is enhanced.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Kitagawa/Shinohe by forming buried n-type semiconductor layers operating as carrier storage and field stop between the substrate drift layer and each of the trenched-gate structures formed on opposite sides of the substrate drift layer as taught by Zhang, wherein  the buried n-type semiconductor layer at the emitter side includes a portion between the first semiconductor layer and the ninth semiconductor layer of  Kitagawa/Shinohe to have the device, wherein the seventh semiconductor layer being provided between the first semiconductor layer and the ninth semiconductor layer in order to provide better distribution of the carrier concentration and distribution of the electric field, and to obtain improved semiconductor device with increased switching speed and enhanced breakdown resistance (Zhang, ¶0016, ¶0029-¶0031; Gejo, ¶0002-¶0003, ¶0107).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083129 to Kitagawa in view of Shinohe (US Patent No. 5,464,994) as applied to claim 12, and further in view of Satoh (US 2021/0057555).
Regarding Claim 17, Kitagawa in view of Shinohe discloses the device according to claim 12. Further, Kitagawa discloses the device, wherein a plurality of the first control electrodes (12a/12b) (Kitagawa, Figs. 41-43, ¶0227, ¶0341) is provided, but does not specifically disclose that two adjacent first control electrodes of the first control electrodes have a spacing different from a spacing of two adjacent second control electrodes of the second control electrodes.
However, Satoh teaches double gate IGBT device (Satoh, Figs. 3, ¶0005-¶0008, ¶0021-¶0038) comprising a plurality of the first control electrodes on the collector side (e.g., trenches 28 including insulated gate electrode 30) formed at a predetermined interval (e.g., equal intervals) (Satoh, Figs. 3, ¶0029) and a plurality of the second control electrodes (e.g., trenches 11 including insulated gate electrode 15) on the emitter side formed at a predetermined pitch (interval) (Satoh, Figs. 3, ¶0022); and the conduction path is formed between the collector and the emitter when a gate voltage is applied to the second control gate (15) (Satoh, Figs. 3, ¶0035-¶0036) resulting in an ON state, and when appropriate voltage is applied to the first control gate (30), the conduction path is formed from the collector layer such that the hole quantity injected from the collector layer to the emitter region (13) side is reduced during ON operation, and in the turn-off operation, annihilation of the electrons in the drift layer is fastened, therefore a switching loss is reduced.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Kitagawa/Shinohe by forming a plurality of the first control electrodes at a predetermined interval and a plurality of the second control electrodes at a predetermined pitch as taught by Satoh, wherein pitch/intervals of the control gates are optimized to have the device, wherein two adjacent first control electrodes of the first control electrodes have a spacing different from a spacing of two adjacent second control electrodes of the second control electrodes in order to improve conduction path formed between the collector and the emitter, and thus to obtain double gate semiconductor device with reduced switching loss (Satoh, ¶0005-¶0008, ¶0022, ¶0035-¶0037).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891